In an action to recover moneys due pursuant to a separation agreement, defendant appeals from so much of an order of the Supreme Court, Nassau County, dated March 27, 1980, as (1) granted plaintiff summary judgment with respect to the first and second causes of action, (2) directed that judgment be entered thereon, and (3) denied the portion of defendant’s cross motion which sought to modify the separation agreement. (A judgment has been entered upon the grant of summary judgment.) Order modified, on the law, by deleting the provision granting plaintiff summary judgment on the second cause of action and substituting a provision denying summary judgment on the second cause of action. As so modified, order affirmed insofar as appealed from, without costs or disbursements. The judgment is modified accordingly. There are issues of fact involved in the second cause of action as to the amount expended by plaintiff for maintenance and repairs of the marital home, and whether various items and services for which plaintiff seeks pro rata reimbursement were included in the terms “necessary maintenance” and “repairs”. Hopkins, J. P., Damiani, Lazer and Cohalan, JJ., concur.